NO. 07-02-0518-CV

                                  IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                        AT AMARILLO

                                          PANEL E

                                      JANUARY 22, 2003

                           ______________________________


                             SAMUEL JACKSON, APPELLANT

                                             V.

                           WANDA FAYE COFFER, APPELLEE


                         _________________________________

           FROM THE 316TH DISTRICT COURT OF HUTCHINSON COUNTY;

                   NO. 32,156; HONORABLE JOHN LAGRONE, JUDGE

                          _______________________________

Before QUINN and REAVIS, JJ. and BOYD, S.J.*


                                   MEMORANDUM OPINION1




      *
          John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by

assignment.
      1
          Tex. R. App. P. 47.4.
      By letter dated January 8, 2003, this Court directed appellant, proceeding pro se,

to clarify his notice of appeal and file the proper documents as required by the Texas

Rules of Appellate Procedure within ten days, noting that failure to do so might result in

dismissal. Appellant did not respond and thus, we dismiss this proceeding for failure to

comply with an order of this Court. See Tex. R. App. P. 42.3(c).


      Accordingly, this proceeding is dismissed.


                                         Don H. Reavis
                                           Justice




                                            2